Citation Nr: 0905190	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-38 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar and thoracic spine sprain.

2.  Entitlement to an effective date earlier than September 
12, 2003, for the grant of service connection for chronic 
lumbar and thoracic spine sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1999 to 
March 2000.  He also served on inactive duty for 9 years and 
22 days before that time.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied the Veteran's 
claim for service connection for chronic lumbar and thoracic 
spine sprain.  The Board remanded the matter to the RO for 
further evidentiary development and adjudication in February 
2006.  After completing the required evidentiary development, 
the RO re-adjudicated the claim and, in an August 2006 rating 
decision, granted the Veteran service connection for chronic 
lumbar and thoracic sprain.  In the rating decision, the RO 
awarded the Veteran a disability rating of 10 percent and 
assigned an effective date of September 12, 2003, the date 
the claim was initially filed. 

In November 2007, the Veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2008).  Before the hearing was scheduled, however, the 
Veteran submitted a letter to the Board in January 2009 
indicating that he no longer wished to have a hearing before 
the Board.  Accordingly, the Board will treat his request for 
hearing as withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  Prior to April 4, 2006, the Veteran's chronic lumbar and 
thoracic spine sprain was evidenced by characteristic pain on 
motion and slight limitation of motion.

2.  From April 4, 2006, the Veteran's chronic lumbar and 
thoracic spine sprain has been manifested by moderate 
limitation of motion and muscle spasm severe enough to result 
in an abnormal gait.

3.  The Veteran filed an original claim for service 
connection for chronic lumbar and thoracic spine sprain that 
was received by the RO on September 12, 2003.

4.  In an August 2006 rating decision, the Veteran was 
awarded service connection for chronic lumbar and thoracic 
spine sprain, effective September 12, 2003, the date the 
claim was filed.


CONCLUSIONS OF LAW

1.  For the period prior to April 4, 2006, the criteria for 
an initial rating in excess of 10 percent for chronic lumbar 
and thoracic spine sprain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).

2.  For the period from April 4, 2006, the criteria for a 20 
percent rating for service-connected chronic lumbar and 
thoracic spine sprain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).

3.  An effective date earlier than September 12, 2003, for 
the grant of service connection for chronic lumbar and 
thoracic spine sprain is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through September 2003 and May 2008 notice 
letters, the RO notified the Veteran of the information and 
evidence needed to substantiate his chronic lumbar and 
thoracic spine sprain claim.  In addition, the Veteran was 
provided notice concerning the assignment of effective dates 
via a September 2006 letter.  Thereafter, the Veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the Veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the September 2003 and May 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO notified the Veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2003 
and May 2008 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
September 2003, September 2006, and May 2008 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an already service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's service treatment records have been 
associated with the claims file, as have relevant post-
service medical evidence from the Veteran's treatment at the 
VA North Texas Health Care System (NTHCS) in Dallas, Texas.  
The Veteran was provided with a VA medical examination in 
April 2006, report of which has also been associated with the 
file.  Otherwise, neither the Veteran nor his representative 
has indicated that there are any outstanding records relevant 
to the claims on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

A.  Initial Rating in Excess of 10 Percent for Chronic Lumbar 
and Thoracic Spine Sprain

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its August 2006 rating decision, the RO granted the 
Veteran service connection for chronic lumbar and thoracic 
spine sprain, effective September 12, 2003, the date the RO 
received the Veteran's claim.  The RO has evaluated the 
disability in accordance with the criteria set forth in the 
rating schedule in effect both at the time of the Veteran's 
claim and at the time the rating decision was issued.  In 
that connection, the Board notes that in the August 2006 
rating decision, the RO gave specific consideration to 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008), for 
lumbosacral or cervical strain, under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2008).  In its October 
2007 statement of the case (SOC), the RO evaluated the 
Veteran's disability under both current Diagnostic Code 5237 
and to the rating criteria in effect at the time the Veteran 
filed his claim, Diagnostic Code 5237 (2003), for lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  
Pursuant to the RO's evaluation, the Board will consider the 
Veteran's disability under Diagnostic Code 5295, which was in 
effect at the time of the Veteran's initial grant of service 
connection, and under criteria currently in effect for 
disabilities of the spine.

In that connection, the Board notes that, effective September 
23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Thereafter, effective September 26, 2003, the 
rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2008)).

VA must consider the Veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997).  See also VAOPGCPREC 3-00 (April 10, 2000) 
and 7-03 (Nov. 19, 2003).  In its October 2007 SOC, the RO 
considered the Veteran's claim in light of both the former 
and revised rating criteria, and provided notice of the same.

With respect to the rating criteria in effect prior to 
September 26, 2003, under Diagnostic Code 5292, a 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine.  A 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
rating is warranted for severe limitation of motion of the 
lumbar spine.  The Board notes that a 40 percent rating is 
the maximum rating available under Diagnostic Code 5292.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under prior 
Diagnostic Code 5295, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spin to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent rating is the maximum rating available 
under Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A higher evaluation under other schedular 
provisions for evaluating spine disabilities is not possible 
absent fracture of the vertebra; complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement; or unfavorable ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, and 
5289 (2003).

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  However, as the 
Veteran has not been diagnosed with intervertebral disc 
syndrome, as discussed below, Diagnostic Code 5293 is not for 
application in this instance.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2008).  Furthermore, under the current 
version of the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235-5243), the 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis or the entire 
thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Id.

Additionally, under Note (1):  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

As for neurological disabilities, evaluations are assigned 
based on whether the paralysis of a particular nerve is 
complete or incomplete.  Under Diagnostic Codes 8510-8512-
the diagnostic codes pertaining to the upper radicular group, 
the middle radicular group, and the lower radicular group-a 
20 percent evaluation is for assignment for mild incomplete 
paralysis; a 40 percent evaluation for moderate incomplete 
paralysis; and a 50 percent evaluation for severe incomplete 
paralysis.  For complete paralysis, a 70 percent evaluation 
is for assignment.  A note accompanying the Schedule of 
Ratings for Diseases of the Peripheral Nerves indicates that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Diagnostic Codes 8510-8512 (2008).

Relevant medical evidence of record consists of a VA medical 
examination conducted in April 2006, as well as post-service 
VA treatment records from the VA North Texas Health Care 
System (NTHCS) in Dallas, Texas, and records from an August 
2003 visit to a private treatment provider.  Notes from the 
August 2003 treatment reflect that the Veteran was seen for 
complaints of having back pain for several years.  He was 
diagnosed with back pain and prescribed oral medications to 
treat the pain.  

Report of the April 2006 VA examination reflects that the 
Veteran complained of pain in his lower back dating to 1987.  
The examiner noted that the Veteran walked 2 miles daily at 
his job without problems, although he reported that sitting 
or standing for more than 10 minutes at a time aggravated the 
pain.  The examiner further observed that the Veteran's pain 
was not noted to radiate or compromise his ability to walk 
and did not affect his ability to work.  The examiner 
reviewed magnetic resonance imagery studies of the Veteran's 
thoracic and lumbar spine that were conducted in November 
2004 and concluded that the studies were normal.  A bone scan 
conducted at the examination also returned normal results.

Physical examination revealed pain on straight leg raising 
from 45 degrees to 55 degrees on the right and from 55 
degrees to 65 degrees on the left.  Range of motion testing 
revealed extension of the back to 25 degrees and flexion to 
85 degrees.  The Veteran was found to have 25 degrees of 
lateral movement to the right and 30 degrees to the left.  
Rotation was to 70 degrees bilaterally.  No additional 
limitation of motion was noted on repetitive use.  The 
examiner noted increased lumbar muscle tone bilaterally, more 
on the right, and a right leg limp.  The examiner further 
noted painful motion and muscle spasm in the lumbar and 
thoracic spine.  The Veteran was unable to perform a heel or 
toe walk.  The examiner also noted tenderness at T10-T12, 
increased muscle tone on the right thoracic spine, and 
tenderness of the sacroiliac joint bilaterally.  The Veteran 
was noted to have diminished sensation to pinprick of the 
right thigh and tendon reflexes of 1/4 at the knees and 
ankles bilaterally.  The examiner diagnosed the Veteran with 
chronic lumbar and thoracic spine sprain with moderate 
symptoms and moderate disability.

Records of the Veteran's treatment at the NTHCS reflect that 
he was seen in May 2007 with complaints of chronic back pain 
and numbness in his right leg.  His treatment provider 
diagnosed him with chronic back pain and ordered further 
magnetic resonance imagery testing.  The testing does not 
appear to have been conducted, however, and no record of any 
such testing is present in the claims file.  The Veteran was 
again treated at the NTHCS in July 2007 following a motor 
vehicle accident.  At that visit, the Veteran complained of 
lower back pain radiating to the right leg, as well as mid to 
upper back pain.  Radiological examination of the Veteran's 
back was negative.  He was diagnosed with lower back pain, 
for which he was prescribed medication.  The Veteran was 
again treated by the NTHCS in December 2007 with complaints 
of back pain after changing a car tire.  Physical examination 
revealed mild low back midline and paraspinal tenderness.  
Motor, sensory, and reflex examinations were all normal.  The 
Veteran was prescribed medication to treat his lower back 
pain.  

Following a review of the treatment records, the examination 
reports, and the noted findings, the Board does not find that 
an increased rating in excess of 10 percent for the Veteran's 
chronic lumbar and thoracic spine sprain is warranted under 
either the old or the new criteria for the period prior to 
April 4, 2006.  

The Board notes that the medical evidence demonstrates that 
the Veteran has complained of pain in his lumbar spine and 
numbness in his right thigh.  In the above-noted VA 
examination, the Veteran reported back pain that was 
exacerbated by prolonged sitting or standing but that did not 
affect his ability to walk or perform his job.  However, 
following its review of the medical evidence of record, the 
Board simply does not find that, prior to April 4, 2006, the 
symptoms of the Veteran's chronic lumbar and thoracic spine 
sprain warrant a rating in excess of 10 percent rating under 
former Diagnostic Code 5292 or 5295 (2003).  The Board notes 
in that connection that, prior to April 4, 2006, there is 
simply no evidence in the record to support a finding that 
the Veteran's limitation of motion of the lumbar spine is 
moderate, which would warrant a 20 percent evaluation under 
Diagnostic Code 5292.  In this case, the Board finds that any 
restriction in the Veteran's range of motion of his lumbar 
spine had not been identified as moderate or severe prior to 
April 4, 2006.  In fact, there is no evidence that the 
Veteran was diagnosed with any back disability prior to his 
April 2006 VA examination.  The sole medical evidence from 
this period-an August 2003 treatment note-reflects a 
diagnosis only of back pain.  

The Board notes here that the terms "moderate" and 
"severe" in the context of Diagnostic Code 5292 are not 
defined by regulation.  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board thus concludes that, prior to April 4, 2006, the 
Veteran's limitation of motion caused by his chronic lumbar 
and thoracic spine sprain was "slight" under prior 
Diagnostic Code 5292, thus warranting no more than a 10 
percent evaluation under that Diagnostic Code.  In this case, 
the Board has taken into consideration the Veteran's 
complaints of pain and finds, in light of the lack of medical 
evidence showing any diagnosis of a back disability other 
than "back pain," that the Veteran's pain and its effect on 
his range of motion prior to April 4, 2006, was properly 
contemplated by the 10 percent schedular rating initially 
assigned by the RO based on Diagnostic Code 5292 (2003).  The 
Board finds that nothing in the record suggests that pain, 
weakness, or functional loss causes more than slight 
limitation of motion as considered by Diagnostic Code 5292, 
even taking into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-06.  
The Board thus concludes that, prior to April 4, 2006, a 
rating in excess of the assigned 10 percent is not warranted 
under prior Diagnostic Code 5292.

As noted above, a rating of 20 percent is warranted under 
prior Diagnostic Code 5295 (2003) for lumbosacral strain when 
there is muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in standing position.  
A rating of 40 percent is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation in forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Given the absence of such findings in the medical 
evidence noted above, the Board finds that the criteria for a 
higher evaluation under Diagnostic Code 5295 are likewise not 
met.

Additionally, the Board finds that, prior to April 4, 2006, 
the medical evidence does not show that the Veteran's 
disability was manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour to warrant a 20 percent rating 
under the current General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235-5243) (revised 
criteria).  In addition, the Veteran's disability was not 
manifested by favorable ankylosis of the entire thoracolumbar 
spine, to warrant a 40 percent rating under the General 
Rating Formula.  Even taking into account the Veteran's pain 
as considered by 38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
discussed above, the Veteran would warrant no more than a 10 
percent rating under the revised criteria prior to April 4, 
2006.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242; DeLuca, 
8 Vet. App. at 204-06.  

As such, the Board finds that consideration of the Veteran's 
service-connected chronic lumbar and thoracic spine sprain 
under the former and revised criteria for limitation of 
motion of the lumbar spine does not support a rating higher 
than 10 percent for the period prior to April 4, 2006.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  

With regard to the Veteran's disability since April 4, 2006, 
and a rating in excess of 10 percent, the medical evidence 
during this period includes the April 4, 2006, report of VA 
examination, as well as records of the Veteran's treatment at 
the NTHCS.  Following a review of the examination report and 
the noted findings, the Board finds that a rating in excess 
of 10 percent, to 20 percent, for the Veteran's chronic 
lumbar and thoracic spine sprain is warranted.  

In that connection, the Board looks in particular to the 
April 4, 2006, VA examination report.  In that examination, 
the Veteran was found to have a limp on his right side and 
muscle spasm in his lumbar and thoracic spine.  Further, the 
examiner who conducted the examination assigned the Veteran a 
diagnosis of chronic lumbar and thoracic spine sprain with 
moderate symptoms and moderate disability.  The Board notes 
here that the terms "moderate" and "severe" in the context 
of Diagnostic Code 5292 are not defined by regulation.  In 
determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.1, 4.2.  Looking to the April 45, 2006, VA 
examination, at which the Veteran was specifically diagnosed 
with a "moderate" back disability, the Board finds that the 
Veteran is entitled to a 20 percent rating under prior 
Diagnostic Code 5292, for moderate limitation of motion of 
the lumbar spine.  Similarly, the April 2006 examination 
revealed that the Veteran suffered from muscle spasm in the 
lumbar and thoracic spine.  The Board thus finds that an 
award of a 20 percent rating is also appropriate under prior 
Diagnostic Code 5295, which requires a showing of muscle 
spasm on extreme forward bending to warrant the assignment of 
a 20 percent rating.  

The Board has also considered, but does not find, that the 
Veteran is entitled to a rating higher than 20 percent for 
the period from April 4, 2006, under the rating criteria in 
effect prior to September 26, 2003.  As noted above, the 
Veteran's disability was diagnosed as "moderate" with 
moderate symptoms as of the April 4, 2006, VA examination.  
Evidence from that examination, as well as evidence of 
treatment for back pain at the NTHCS, does not indicate that 
the Veteran's disability was "severe" or caused severe 
limitation of motion of the lumbar spine to warrant a 40 
percent rating under prior Diagnostic Code 5292 (2003).  
Further, the Board notes that the VA examiner did not 
diagnose the Veteran in April 2006 with ankylosis of the 
spine or with severe limitation of motion of the lumbar 
spine.  Further, the examiner did not find severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or any abnormal mobility on 
forced motion.  Given the absence of such findings in the 
medical evidence noted above, the Board finds that the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5295 are likewise not met for the period from 
April 4, 2006.

Turning to the diagnostic codes in effect as of September 26, 
2003, the Board finds that, for the period from April 4, 
2006, the Veteran's disability was manifested by muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, thus warranting a 20 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243) (revised criteria).  
In so finding, the Board again looks to the April 4, 2006, VA 
examination, which reflects that the Veteran had a limp on 
his right side and muscle spasm in his lumbar and thoracic 
spine.  As medical evidence thus demonstrates that the 
Veteran's disability was manifested by muscle spasm resulting 
in abnormal gait, the Veteran is entitled to a 20 percent 
rating under Diagnostic Code 5237 for the period from April 
4, 2006.  The Board further finds that a rating in excess of 
20 percent is not warranted under the current rating 
criteria, as the Veteran has not demonstrated forward flexion 
of the spine 30 degrees or less or ankylosis of the 
thoracolumbar spine.  In addition, the Board concludes that 
there is no objective evidence that pain on use of the lumbar 
and thoracic spine results in limitation of motion to a 
degree which would support a rating greater than 20 percent.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  In so 
deciding, the Board finds that the April 2006 VA examiner's 
evaluation of the Veteran's lumbar and thoracic spine, 
including the range of motion testing, has properly 
considered the Veteran's functional limitations, identifying 
them as "moderate."  Those limitations are adequately 
compensated by a 20 percent rating.  In this connection, the 
Board notes in particular that the April 2006 VA examiner 
found that the Veteran had no additional functional loss on 
repetitive motion of his spine.  The Board thus concludes 
that, for the period from April 4, 2006, a rating of 20 
percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.  

The Board here does not find that there are any other 
potentially applicable diagnostic codes by which to consider 
the Veteran's service-connected chronic lumbar and thoracic 
spine sprain.  In this case, the Veteran has not been 
diagnosed with intervertebral disc syndrome.  Consequently, 
consideration of a separate rating for neurologic impairment 
due to intervertebral disc syndrome or consideration of 
rating under either Diagnostic Code 5293 (2003) or Diagnostic 
Code 5243 (2008) is not appropriate.  The Board further finds 
that consideration of a separate rating under Diagnostic 
Codes 8510-8512 is not warranted, given that the Veteran's 
complaints of numbness in the right thigh and reduced 
reflexes have not been shown by any treatment provider to be 
etiologically related to his service-connected chronic lumbar 
and thoracic spine sprain.  

The Board notes in addition that magnetic resonance imagery 
performed in November 2004 as well as a whole-body bone scan 
in April 2006 revealed no evidence of degenerative changes 
(arthritis) of the lumbar spine.  Without evidence of 
degenerative or traumatic arthritis of the spine, the 
relevant diagnostic codes are inapplicable here.  See 
Diagnostic Codes 5003, 5010 (2008).  The Board also notes 
that there is no evidence that the Veteran's arthritis of the 
lumbar spine has resulted in any time in disability 
comparable to ankylosis.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2008), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Otherwise, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As discussed above, there is no medical evidence associated 
with the Veteran's claims file to support a rating higher 
than 10 percent prior to April 4, 2006, or higher than 20 
percent from April 4, 2006, for his service-connected chronic 
lumbar and thoracic spine sprain.  Thus, another VA 
examination could have provided information and evidence 
needed to establish the Veteran's entitlement to a benefit, 
which the Board is otherwise unable to establish.  Here, 
however, the Veteran failed to report for a scheduled January 
2008 VA examination and offered no explanation as to why he 
failed to appear.  In light of the above, the Board finds 
that the Veteran has failed to report to a scheduled VA 
examination without showing good cause for his failure to 
report.

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  If the Veteran 
believes he is entitled to an increased rating for his back 
disability, he must at least fulfill his minimal obligation 
of reporting for a VA medical examination when it is 
scheduled.

As already noted, when entitlement to a claim other than an 
original compensation claim cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. §§ 3.655(a), (b).  As the Veteran has failed to 
report to a VA examination without showing good cause, the 
law is dispositive, and the Board has no alternative but to 
deny the Veteran's claim for ratings higher than those 
awarded herein.  See Kowalski, 19 Vet. App. at 176 (holding 
that appellant's refusal to undergo a VA examination was 
addressed appropriately by 38 C.F.R. § 3.655(b)). 

For all the foregoing reasons, the Board finds that prior to 
April 4, 2006, the Veteran's service-connected chronic lumbar 
and thoracic spine sprain warrants no more than a 10 percent 
rating.  From April 4, 2006, the Veteran's service-connected 
chronic lumbar and thoracic spine sprain warrants a rating of 
20 percent.  38 C.F.R. §§ 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims for ratings 
higher than awarded by this decision, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


B.  Earlier Effective Date

The Veteran is also seeking an effective date prior to 
September 12, 2003, for the award of service connection for 
chronic lumbar and thoracic spine sprain.  

The law governing the effective date for an award of service 
connection is well established.  Generally, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  When a claim has been filed that meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims-
formal and informal-for benefits and is required to identify 
and act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The Board notes that during the pendency of the Veteran's 
appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii) as new paragraph (q)(2).  This paragraph 
relates to receipt of new and material evidence received 
during an appeal period or prior to an appellate decision, or 
received after a final disallowance, which does not affect 
the Veteran's claims.  There are no other substantive changes 
to 38 C.F.R. § 3.400(q) that may have an effect on the 
Veteran's pending claims.

Here, the Veteran separated from active duty for training in 
March 2000, and no claim for entitlement to service 
connection for chronic lumbar and thoracic spine sprain was 
received in the first year after service separation.  On 
September 12, 2003, the RO received the Veteran's formal 
claim for entitlement to service connection for a back 
condition.  An April 2006 VA examination diagnosed the 
Veteran with chronic lumbar and thoracic spine sprain and 
included an opinion that it was at least as likely as not 
that the disability was related to the Veteran's service.  In 
August 2006, the RO granted entitlement to service connection 
for chronic lumbar and thoracic spine sprain, effective 
September 12, 2003.  Accordingly, the current effective date 
of September 12, 2003, the date of claim, is proper, as no 
informal claim was received by the RO prior to that date.  
Indeed, although the Veteran is seeking an earlier effective 
date for the award of service connection, he has advanced no 
argument as to why an earlier effective date is warranted, 
stating only that "the effective date should be earlier."  
He has not claimed that he filed a claim for benefits at any 
time prior to September 12, 2003, nor does the record reflect 
that any such claim was filed.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the assignment 
of an effective date prior to September 12, 2003, for the 
award of service connection for chronic lumbar and thoracic 
spine sprain.  As noted above, the Veteran first filed a 
claim for service connection in September 2003, more than a 
year after his discharge from service.  Nothing in the 
evidence of record evinces an intent by the Veteran to raise 
a claim for entitlement to service connection for chronic 
lumbar and thoracic spine sprain prior to that date.  Because 
the record contains no earlier communication that can 
reasonably be construed as requesting a determination of 
entitlement or evidencing a belief in entitlement to VA 
benefits for chronic lumbar and thoracic spine sprain, an 
effective date prior to September 12, 2003, is therefore not 
warranted.

Therefore, while the Veteran contends that the effective date 
for the grant of service connection for chronic lumbar and 
thoracic spine sprain should be earlier than September 12, 
2003, the record presents no evidentiary basis for the 
assignment of an earlier effective date.  As noted above, the 
effective date for a claim shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Here, the Board finds that the date the 
claim was filed, September 12, 2003, controls.  There is no 
evidence to suggest that the Veteran filed a formal or 
informal claim for service connection for chronic lumbar and 
thoracic spine sprain at any point prior to September 12, 
2003, nor was the date of claim within one year of the 
Veteran's separation from active duty.  The governing legal 
authority is clear and specific, and VA is bound by it.  As 
such, the claim for an earlier effective date is denied.



	(CONTINUED ON NEXT PAGE)
ORDER

An initial rating in excess of 10 percent for chronic lumbar 
and thoracic spine sprain for the period prior to April 4, 
2006, is denied.  

A rating of 20 percent for chronic lumbar and thoracic spine 
sprain from April 4, 2006, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

An effective date prior to September 12, 2003, for the grant 
of service connection for chronic lumbar and thoracic spine 
sprain is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


